Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F, claims 1-2, 5-7, 9, 11-14 and 17-19 in the reply filed on November 10, 2021 is acknowledged.
Claims 3-4, 8, 10, 15-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-E and G-H, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is missing a period at the end of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US PG Pub 2011/0022142).
Regarding claims 1, 6, 18 and 19 Barker et al. discloses an implantable lead 100 and method of manufacturing the implantable lead comprising: at least one conductive wire ([0030]); and a connector 310 configured to be connected to an implantable medical device 102, such as a cardiac stimulation, a defibrillation and/or a neuromodulation device, and further comprising a strain relief device (“lead anchor” fig. 4a-9) extending longitudinally along an axis essentially parallel to the longitudinal axis of the 

    PNG
    media_image1.png
    801
    602
    media_image1.png
    Greyscale

Regarding claim 2, Barker et al. discloses a protuberance 410, 420 projecting from the strain relief device along an axis misaligned with the longitudinal axis of the strain relief device ([0036], fig. 4a).
Regarding claim 5, Barker et al. discloses the conductive wire is arranged in a loop around a portion of the strain relief device (fig. 6b).
Regarding claim 7, Barker et al. discloses at least two sections of the conductive wire partially and/or totally overlap (fig. 9).

Claims 1, 2, 5-7, 9, 11-12, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pat 7,520,763).
Regarding claims 1, 2, 5-7, 12 Buse discloses a cable 40 comprising: at least one conductive wire 41a-c; and a connector 35b configured to be connected to a device 20, and further comprising a strain 
    PNG
    media_image2.png
    777
    687
    media_image2.png
    Greyscale

Regarding claim 9, Buse discloses a plurality of conductive wires 41a-c such that each conductive wire is deflected by the strain relief device such that the conductive wires are blocked against the deflection wall when the conductive wires are stressed in tension.
Regarding claim 11, Buse discloses the strain relief device is attached to one end of the connector by interlocking and/or one or more fasteners (loops in the conductive wire).
Regarding claims 13-14, 17, Buse discloses a device comprising: a cable 40 comprising a connector 35b, a strain relief device 27 of longitudinal axis, and at least one conductive wire 41a-c electrically connected to the connector; wherein the strain relief device 27 extends longitudinally along an axis from one end of the connector and essentially parallel to the longitudinal axis of the connector and which comprises a deflecting wall, the connector and the strain relief device configured to be housed in the device (fig. 3); and wherein the conductive wire is deflected by the deflection wall of the strain relief device such that the conductive wire is blocked against the deflection wall when the conductive wire is stressed in tension (col. 6, lines 9-13), and the deflection wall extends along an axis which is misaligned with the longitudinal axis of the strain relief device.  Buse does not expressly disclose cable is an implantable lead, the device is an implantable medical device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try utilizing the strain relief device configuration with an implantable medical device and implantable lead as the device of Buse is analogous art in helping solve the problem of stressing the wires when placed in tension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792